Citation Nr: 0915477	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right upper extremity.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to 
September 1972.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that denied the benefits sought 
on appeal.



FINDINGS OF FACT

1.  Carpal tunnel syndrome of the right upper extremity was 
not shown during service or for many years thereafter and is 
not shown to be causally or etiologically related to service.

2.  An unappealed November 1999 Board decision denied a claim 
of service connection for a low back disorder.

3.  The additional evidence associated with the claims file 
since the November 1999 Board decision is cumulative or 
redundant of evidence previously of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
for service connection for a low back disability, and does 
not raise a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right upper extremity was 
not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The November 1999 BVA decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2008).

3.  The evidence received subsequent to the Board's November 
1999 decision is not new and material, and the claim for 
entitlement to service connection for a low back disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in May 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and a VA examination report.  The RO has obtained VA 
treatment records from the VA Medical Center (VAMC) in Long 
Beach, California, and has made repeated attempts to obtain 
additional (earlier) VA medical records from that facility.  
Such attempts were unsuccessful.

The Board notes that a VA examination has not been scheduled 
with respect to the claim for service connection for CTS of 
the right upper extremity.  However, in the absence of a 
disease, injury or event in service and a current condition, 
a VA examination is not required.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, the Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and that the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).


CTS of the Right Upper Extremity

The Veteran contends that he injured his right wrist in a 
fall in the barracks during service in 1971 or 1972, and that 
his right wrist has been bothering him ever since.  He 
relates that he went to sick call for treatment of this 
injury in service.  He asserts that his current CTS of the 
right upper extremity was caused by this in-service right 
wrist injury.

Service treatment records are negative for an injury to the 
right upper extremity (including the right wrist), and 
negative for a neurological disability of the right upper 
extremity, to include CTS.  Service treatment records reflect 
treatment for a fracture of the left wrist, but not the 
right.  On separation medical examination in July 1972, the 
Veteran's upper extremities were listed as normal.  In a July 
1972 Report of Medical History, the Veteran denied a history 
of swollen or painful joints, painful or trick shoulder or 
elbow, and neuritis.

Post-service medical records are negative for CTS of the 
right upper extremity for approximately 20 years.  A December 
1992 consultation request reflects that the Veteran 
complained of intermittent numbness of his right upper 
extremity for the past two weeks.  A January 1993 
consultation report reflects that the Veteran complained of a 
one-month history of right upper extremity numbness and 
tingling.  He reported that he had a right shoulder injury at 
age 14.  The diagnostic impression was bilateral CTS, right 
greater than left, involving mainly the sensory nerves.  A 
March 1993 X-ray study of the right wrist was normal.  An 
August 1993 consultation request reflects that the Veteran 
reported that his bilateral CTS symptoms began in December 
1992.  Nerve conduction velocity tests were performed in 
September 1993, and revealed mild bilateral ulnar neuropathy 
involving sensory nerve demyelination and axonopathy at the 
wrist, and bilateral CTS, right greater than left. VA 
hospital records reflect that the Veteran underwent right 
carpal tunnel release in November 1994.

At a February 1995 VA general medical examination, scheduled 
in connection with the Veteran's 1993 claim for an increased 
rating for a left wrist disability, the Veteran reported that 
he injured his wrist and back during service.  The pertinent 
diagnosis was history of bilateral CTS.  

In May 2006, the Veteran claimed service connection for CTS 
of the right upper extremity.  Although the Veteran contends 
that he strained his right wrist in service, and had 
neurological symptoms in the right upper extremity ever 
since, the Board finds that the Veteran's account lacks 
credibility.  In this regard, the Board notes that the 
Veteran is competent to report that he was experiencing right 
wrist pain since service.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  Once evidence is determined to be 
competent, the Board must determine whether the evidence is 
also credible.  Barr, 21 Vet. App. at 308.

In this case, the Board finds it particularly noteworthy that 
there is no medical evidence of CTS of the right upper 
extremity during service or for 20 years afterward, and that 
the VA treatment records reflect the Veteran's 
contemporaneous statements to the effect that his symptoms 
began in 1992.  A significant lapse in time between service 
and evidence of post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim. See Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  
In this case, the Board finds that the considerable gap in 
time between service and when the Veteran first mentioned CTS 
symptoms in 1992 militates against the probative value of the 
Veteran's account of his symptoms prior to 1992.  The Board 
also notes that although the Veteran reported a childhood 
right shoulder injury in connection with treatment in 1993, 
he did not report a history of right wrist injury, in service 
or otherwise.  The Board accordingly finds that his account 
concerning the occurrence of CTS symptoms of the right upper 
extremity prior to 1992 lacks credibility.  The Board also 
notes that the Veteran has CTS in both upper extremities, not 
just on the right.

In short, there is no competent, credible evidence of CTS of 
the right upper extremity following the Veteran's September 
1972 discharge until 1992.  Moreover, there is no medical 
evidence linking the current CTS of the right upper extremity 
with service.   

The evidence of a nexus between the Veteran's current CTS of 
the right upper extremity and his service is limited to the 
Veteran's own statements.  However, this is not competent 
evidence since laypersons, such as the Veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, there is no competent and credible evidence of CTS of 
the right upper extremity either in service or until decades 
after service, and no competent evidence linking the current 
CTS of the right upper extremity to service.  Under these 
circumstances the Board concludes that the preponderance of 
the evidence is against the claim.  Service connection for 
CTS of the right upper extremity is denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Low Back Disorder

In August 2006, the RO determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for a low back disorder.  Regardless of the 
determination reached by the RO, the Board must find that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

A Board decision is final unless the Chairman of the Board 
orders reconsideration. See 38 U.S.C.A. §§ 7103(a), 7104; 38 
C.F.R. § 20.1100(a).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In addition, new and material evidence includes 
relevant official service department records that existed and 
had not been associated with the claims file when the VA 
first decided the claim.  38 C.F.R. § 3.156(c).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Veteran's original claim of entitlement to service 
connection for a low back disorder was denied by the Board in 
November 1999.  Service connection was denied because the 
evidence showed that although the Veteran was treated for 
complaints of back pain on one occasion in service, his back 
was clinically normal on separation from service.  The Board 
also noted that a back disorder was not noted for many years 
after separation from service, post-service treatment records 
showed that the Veteran related his current back problems to 
a back injury in 1990, and that there was no medical evidence 
linking the current back disorder with service.

The November 1999 Board decision is the last final denial of 
the claim for service connection for a low back disorder.  
See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Therefore, 
new and material evidence is needed to reopen the claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett, supra.

Evidence associated with the claims file prior to the 
November 1999 decision included:  service treatment records 
which reflect that the Veteran's spine was listed as normal 
on enlistment medical examination in July 1968.  Service 
treatment records reflect a single incident in which the 
Veteran was treated for complaints of low back pain.  In May 
1969, the Veteran complained of low back ache; an examination 
was entirely negative, including straight leg raising tests 
and a neurological examination.  On separation medical 
examination in July 1972, the Veteran's spine was listed as 
normal.  In a July 1972 Report of Medical History, the 
Veteran denied a history of recurrent back pain.  

Additional evidence of record at the time of the November 
1999 denial included VA hospital records dated in October 
1994, which reflect that the Veteran reported that his low 
back pain began after he lifted some heavy crates in June 
1990, four years ago.  The examiner diagnosed chronic low 
back pain, with magnetic resonance imaging (MRI) findings 
showing herniated discs at L5 and L4.  Other VA treatment 
records reflect that in March 1993, the Veteran reported that 
two years ago, he was lifting while at work at a construction 
company, and hurt his back.  He reported receiving worker's 
compensation for this injury.

At a February 1995 VA general medical examination, the 
Veteran reported that he injured his back during service.  
The pertinent diagnosis was degenerative disc disease of the 
lumbosacral spine.  An X-ray study showed degenerative 
changes in the lumbosacral spine.  The examiner did not opine 
as to the etiology of the low back disorder.

Evidence associated with the claims file since the November 
1999 decision includes: private medical records dated in from 
1998 to 2004 reflecting the continued existence of a low back 
disorder, partially duplicative VA medical records dated from 
1992 to 2006, statements from the Veteran, and the hearing 
transcript from the August 2008 Board hearing.  

Although some of the additional evidence is new, in that it 
was not previously of record at the time of the prior final 
denial, it is not material, as it does not relate to an 
unestablished fact necessary to substantiate the claim.  No 
medical evidence has been submitted which tends to show that 
the Veteran's current low back disorder is related to his 
service.  As such the evidence does not raise a reasonable 
possibility of substantiating the claim.

The file also contains the Veteran's contentions that he has 
a current low back disorder that is related to service.  Such 
contentions are cumulative, not new, as they merely reiterate 
those raised at the time of the November 1999 Board decision.

While the Veteran contends that his current low back disorder 
is related to service, the question of medical diagnoses or 
causation can only be made by individuals possessing 
specialized training and knowledge.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995); Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (noting that new and material evidence requirement 
is not satisfied by the Veteran's own unsubstantiated opinion 
as to medical matters).

In summary, new and material evidence has not been received 
since the prior denial of the claim for service connection 
for a low back disorder by the Board in November 1999, and 
the claim is denied.


ORDER

Service connection for CTS of the right upper extremity is 
denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for a low back disorder 
is not reopened, and the appeal is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


